DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Embodiment 1: Breaker/Relay -              (Claims 2-3)-figs. 65-70, 85, 87, 88, 93-106 & 146-151;
Embodiment 2: Mobile app. or Vehicle System -  (Claim 1, 60-72, 112-113, 116-117, 221-222)- figs. 4, 30, 38, 40, 42, 44, 46, 48, 50, 53-55, 61-64
Embodiment 3: Fuse-	                       figs. 7-17, 25-29, 37, 43, 51; and
Embodiment 4: PDU	                     figs. 1-2, 5-6, 32-33;
Embodiment 5: system for heat transfer & cooling- figs. 18, 19
Embodiment 6: Filtering Apparatus-         -      figs.24 
Embodiment 7: Current Injection Apparatus- figs.22, 34, 35
Embodiment 8: Apparatus to determine Null offset voltage-figs. 23, 31, 57  
Embodiment 9: current or power Protection apparatus- figs. 20, 45, 71-84, 86, 89  
Embodiment 10: Multiport -power converter/Inverter Assembly- (Claims 136-139/ claims 
187-196) -               fig. 90, 91, 92, 108, 109A-B, 110-127, 129, 130, 131, 135, 143
Embodiment 11: Cooling Channels-           fig. 128
Embodiment 12: DC Link Capacitor-        figs. 132-134

Embodiment 14: System with multiple motors- figs.159
Embodiment 15: Procedure to determine null offset voltage- fig. 56
Embodiment 16: procedure to determine a fuse event value/
operate a thermal fuse/calibrate a fuse resistance algorithm-  fig.37, 49, 51, 52, 59, 60
Embodiment 17: Procedure to determine an injected current value:  figs. 34, 58
Embodiment 18: Procedure for Motive power system/multiple motors- figs. 144, 145,                   154, 155, 156, 160, 161
Embodiment 19: Procedure to configure a power converter- figs. 152, 53, 158
Embodiment 20: procedure/Method for mobile application/temperature – claims 197-204

The species are independent or distinct because the various embodiments are directed towards different control configurations.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.






Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for selecting a down force value of the movable contact (see relative claim 1); a force selection circuit for selecting a down force value of the movable contact of the breaker/relay must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Objection to Specification
The disclosure is objected to because of the following informalities: the means for selecting a down force value of the movable contact (see relative claim 1); a force selection circuit for selecting a down force value of the movable contact of the breaker/relay (see relative claim 2) is not explicitly mentioned in the specification (see US pub. 20200194998 A1). Appropriate correction and clarification is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, a means for selecting a down force value of the movable contact is unclear as which means is selecting a down force value?
As to claim 2, a force selection circuit for selecting a down force value is unclear as to the circuitry details of said force selection circuit.
As to claim 3, which method fig.? is applied for the limitations of claim 3.



Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robert J. Little et al. (US 2,749,454 and Robert hereinafter.)
As to claim 3, A method, comprising;
selecting a down force value of a movable contact of a breaker/relay; 
selecting a current value to trigger a movable contact action; and
providing for a physical opening response of the breaker/relay in response to the selected current value.
 	(Robert teaches using (figs.1-6, (col.1, lines 15-18) A relay control method, comprising;
selecting a down force value (such as via operation principle fig.6, where force value selected of a movable armature 22 with a movable contact 29 (figs.3-4, wherein fig.3 shows relay movable armature 22 down touches relay section 63, where movable down touches the stationary contact 30) of a relay 1 (i.e. relay de-energized, retracted position, see fig.3, (col. 4, lines 6-10); 
selecting a current value (such as when energized via closing of switch 71, see fig.4 and (col.4, lines 19-28)) to trigger a movable contact action  such as movable contact 29 break away from stationary contact 30 (see fig.4); and
providing for a physical opening response such as said break away (see fig.4) of the movable contact 29 from stationary contact 30 of the breaker/relay 1 (figs.1, 4) in response to the said selected current value) 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a)  Onufriyenko et al. (US 8,138,440) teaches (abstract, (col.3, lines 55-67) & (col. 4, lines 1-58), fig.2-27) operation of a medium voltage circuit breaker.
b) Ward (US 6,975,191 B2) teaches (abstract, figs.1-10) operation of a relay.
c) F. Kesselring (US 3,491,315) teaches operation of circuit breakers (see abstract, figs.1-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2837			03/19/2021